Comegys, C. J.,
charged the jury. First. Had the mayor authority to appoint the plaintiff a constable or policeman of the city; and if so, Second, did he in fact appoint him a constable or policeman of it; for if he had not the authority to appoint him, then the plaintiff cannot recover against the city, whatever remedy he may have against the mayor for his services. He then said it was the opinion of the Court that the mayor had no authority under the charter and ordinances of the city to appoint him a constable or policeman to perform the services for which the action had been brought.
Verdict for the plaintiff.